Exhibit NOT FOR PUBLICATION UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re: : Bankruptcy Case No. 03-51524 : CONGOLEUM CORPORATION, et al., : Chapter 11 : Debtors. : Jointly Administered : : Hearing Date: May 12, 2008 : Document Number 6449 OPINION RESOLVING MOTIONS AND CROSS MOTION FOR SUMMARY JUDGMENT ON CONFIRMATION OF JOINT PLAN OF REORGANIZATION DATED AS OF FEBRUARY 5, 2008 On February 5, 2008, the Plan Proponents’ filed a Joint Plan of Reorganization Under Chapter 11of the Bankruptcy Code (“Joint Plan”). At a status conference regarding the Joint Plan, the Court determined that the preliminary objections to confirmation of the Joint Plan filed by certain non-settling insurers should be considered summary judgment motions and entered a scheduling order to that effect. As permitted by the scheduling order, the Plan Proponents filed a cross-motion for summary judgment seeking a finding that the Joint Plan is confirmable as a matter of law with respect to Issues I through VI (as identified in the scheduling order). The Court took oral argument on the summary judgment motions on May 12, 2008. This opinion resolves all of the summary judgment motions that relate to the Joint Plan. To he entitled to summary judgment pursuant to Federal Rule of Bankruptcy Procedure 7056, which incorporates Fed. R. Civ. Pro. 56, “th[e] test is whether there is a genuine issue of material fact and, if not, whether the moving party is entitled to judgment as a matter of law. Summary judgment should not be granted if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” In re CitX Corp., Inc., 448 F.3d 672 (3d Cir. 2006); Tran v. Metropolitan Life Ins. Co., 408 F.3d 130, 135 (3d Cir. 2005)(internal citations omitted).
